     Case 8:20-cv-01714-JAK-PLA Document 7 Filed 11/25/20 Page 1 of 2 Page ID #:29



1                                                                             JS-6
2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11

12   CHRISTOPHER ANDRE COOK,                       )   No. SA CV 20-1714-JAK (PLA)
                                                   )
13                         Plaintiff,              )   ORDER DISMISSING ACTION WITHOUT
                                                   )   PREJUDICE
14                    v.                           )
                                                   )
15   C. FLORES, et al.,                            )
                                                   )
16                         Defendants.             )
                                                   )
17

18          On September 8, 2020, plaintiff filed a pro se civil rights action herein pursuant to 42 U.S.C.
19   § 1983. On September 29, 2020, the Magistrate Judge recommended that plaintiff’s Request to
20   Proceed In Forma Pauperis (“IFP Request”) be denied based on the fact that plaintiff had made
21   an inadequate showing of indigency. (ECF No. 6). On September 30, 2020, the Court denied
22   plaintiff’s IFP Request and ordered plaintiff to resubmit an amended IFP Request within thirty days
23   “or this action will be dismissed.” (Id.). As of the date of this Order, plaintiff has failed to submit
24

25

26

27

28
     Case 8:20-cv-01714-JAK-PLA Document 7 Filed 11/25/20 Page 2 of 2 Page ID #:30



1    an amended IFP Request and his time to do so has long passed.1 Accordingly, the action is now
2    dismissed without prejudice.
3

4    DATED: November 25, 2020                              ____
                                                           __
                                                           ____
                                                             ____________________
                                                  ________________________________________
                                                             JO
                                                             JOHN
                                                              OHN A. KRONSTADT
5                                                      UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26      1
            In contrast, on September 16, 2020, the Court issued a virtually identical Order, also
27   warning plaintiff about dismissal if he failed to submit an amended IFP Request within thirty days.
     (ECF No. 4). In response to that Order, plaintiff filed his amended IFP Request (the one at issue
28   herein) just a week later. (ECF No. 5).

                                                     2
